Case 1:18-cr-00243-LAK Document 68-1 Filed 11/20/18 Page 1 of 3




                    EXHIBIT A
                  Case 1:18-cr-00243-LAK Document 68-1 Filed 11/20/18 Page 2 of 3


Allegra Noonan

From:                            Hoffman, Jeffrey C. <jhoffman@windelsmarx.com>
Sent:                            Tuesday, November 20, 2018 9:45 PM
To:                              Allegra Noonan
Subject:                         Fwd: Andreea Dumitru




Sent from my iPhone

Begin forwarded message:

       From: "Healy, John" <John.Healy@ag.ny.gov>
       Date: November 20, 2018 at 12:56:31 PM EST
       To: "Hoffman, Jeffrey C." <jhoffman@windelsmarx.com>
       Cc: "Clark, Benjamin" <Benjamin.Clark@ag.ny.gov>
       Subject: RE: Andreea Dumitru

       Jeff,
       I can confirm that we have Ms. Dumitru’s passports in our custody. They were required to be turned
       over to our office as a term and condition of her bail release. They will not be returned to her unless and
       until the Court exonerates bail and orders her released from her bail conditions; typically not until the
       time of sentencing.

       John R. Healy
       Assistant Attorney General
       Criminal Enforcement & Financial Crimes Bureau
       New York State Office of the Attorney General
       The Capitol
       Albany, NY 12224
       (518) 776-2363

       From: Hoffman, Jeffrey C. <jhoffman@windelsmarx.com>
       Sent: Tuesday, November 20, 2018 12:46 PM
       To: Healy, John <John.Healy@ag.ny.gov>
       Subject: Andreea Dumitru

       John, Andrea was found guilty in Fed’l. Court yesterday and remanded to prison. Judge Kaplan had some
       concerns which he has asked us to address, including the verifying the location of her U.S. and Romanian
       passports. I would much appreciate your confirming that they are in your possession and that they are
       not subject to being returned to her. Thanks much




           Jeffrey C. Hoffman
           Windels Marx Lane & Mittendorf, LLP
           156 West 56th Street, New York, New York 10019
           Direct Dial: 212.237.1018 | General Fax: 212.262.1215
           jhoffman@windelsmarx.com | www.windelsmarx.com
                                                            1
                        Case 1:18-cr-00243-LAK Document 68-1 Filed 11/20/18 Page 3 of 3




             This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission in error, regardless of
             whether you are a named recipient, please notify the sender by reply e-mail and delete the message and any attachments.




         IMPORTANT NOTICE: This e-mail, including any attachments, may be confidential, privileged or
         otherwise legally protected. It is intended only for the addressee. If you received this e-mail in error or
         from someone who was not authorized to send it to you, do not disseminate, copy or otherwise use this
         e-mail or its attachments. Please notify the sender immediately by reply e-mail and delete the e-mail
         from your system.




Jeffrey C. Hoffman
Windels Marx Lane & Mittendorf, LLP                                                                      To help
                                                                                                         protect your
                                                                                                         privacy ,
                                                                                                         Micro so ft
                                                                                                         Office
                                                                                                         prevented




156 West 56th Street, New York, New York 10019
                                                                                                         auto matic
                                                                                                         do wnload of
                                                                                                         thi s pi ctu re
                                                                                                         from the
                                                                                                         In ternet.




Direct Dial: 212.237.1018 | General Fax: 212.262.1215
jhoffman@windelsmarx.com | www.windelsmarx.com

 This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission in error, regardless of
 whether you are a named recipient, please notify the sender by reply e-mail and delete the message and any attachments.




                                                                                        2
